Title: To Benjamin Franklin from Anthony Todd, 22 August 1783
From: Todd, Anthony
To: Franklin, Benjamin


          
            Dear Sir,
            General Post Office August 22nd 1783
          
          This Morning Mr. Potts delivered to me your kind Letter of the 17th. Instant. I now inclose according to your desire without
              loss of Time a Copy of mine to you which you happen
            to have mislaid of the 25th. of June last, and I should be very much obliged to you for
            your opinion of the Matters therein as soon as it may be in your power, particularly as
            the French Packet Boats are to take place between Port Louis and New York in the Course
            of next Month.
          I thank you very much for your valuable and kind offer to assist any Person with your
            advice whom The Post Master General may send over to Paris with Instructions for
            settling such Points as respect the American Packet Boats both English and French and
            the Exchange of Letters conveyed by them.
          These and other Negotiations with the Post Office of Paris appear at present very
            properly to pass through the Hands of Mr. Maddison Secretary of our Embassy at
              Paris, who with the Approbation of the
            Secretary of State here, and of our Ambassader at that Court, will be induced to take
            Charge of them, and being my Nephew also, will engage you from my antient Experience of
            your Friendship to afford him every consistent Aid in Your Power and if You have an
            Opportunity to shew him this Letter you will oblige me very much, and I do assure You I
            remain with true Respect Dear sir Your most obedient and most humble Servant
          
            Anth Todd Secy
          
          
            I should imagine Mr. Foxcroft will remain at New York merely as Agent to the
              Packet Boats.
            Dr. Franklin Paris.
     
        